Title: To George Washington from George Clinton, 13 June 1780
From: Clinton, George
To: Washington, George



Dear Sir
Kingston [N.Y.] 13th June 1780

Your Excellency’s Letter of the 10th Instant addressed to Lieut. Governor Cortlandt was delivered to me Yesterday Evening and I immediately, forwarded by Express, your Letter to Brigr Genl James Clinton and urged him to the utmost Expedition in his march to West Point. I enclose your Excellency a Copy of a Letter from my Brother of the 10th Instant giving the particular Disposition of the Regiments of his Brigade; by which it appears that Colo. Gansevoort’s was imployed in escorting a Supply of Provisions to Fort Schuyler. As this appeared to me to be a business of too much Importance to admit of delay or be entrusted to the care of a weak Party I have therefore taken the Liberty of advising him to continue this Regiment on that Service until it shall be accomplished; which I hope will meet your Excellency’s Approbation. I am apprehensive that the other three Regiments (they having previous to the Receipt of your Excellency’s Order marched to the respective Stations mentioned in my Brothers Letter) will not be able to reach West Point on as early a Day as might have been expected. The Militia in the Vicinity of the Posts in the Highlands were before I left Poughkeepsie, put under Orders to hold themselves in constant Readiness to take the field on the shortest Notice & on the Signals of Alarm being given—those on the West Side of the River are to repair to West

Point and those on the East Side are to rendezvous at Fishkill & there wait for further Orders. Of this I apprised General Howe at the Time. I now write to him on the Subject and if it should be thought necessary by your Excellency I will immediately order such part of them to West Point as your Excellency or General Howe may direct until the arrival of Genl Clinton’s Brigade.
Your Excellency’s several Letters of the 23d & 28th Ultimo & 2d Instant were received & opened by Lieut. Governor Cortlandt in my Absence and such of them as were proper to be communicated to the Legislature with the Letters from the Committee of Congress of the 25th Ulto were laid before them and I am happy in being able to assure your Excellency that they give me Reason to hope that they will yield a Compliance with the Requisitions made of this State on this important Occasion, except in the Article of Forage of which this State is entirely exhausted.
The moment I closed my last Letter to Genl Schuyler which has been communicated to your Excllency I embarked for Albany with an Intention to intercept the Enemy under Sir John Johnson in their Retreat from Tryon County or to succour Fort Schuyler, if invested, which I then apprehended might have been the Case. On my arrival at Albany I soon had Reason to believe that the Report of a Force having marched against that Post was merely calculated to favor Sir John Johnson’s Incursion and as the Militia had collected he had retired about 6 Miles from Johnstown and was preparing to return to Canada by a Route more Northward than that by which he entered the Country I therefore directed Colo. Van Schaick who was at Fort Hunter to march forward & hang close upon & harrass his Rear, to afford time for me to gain his Front with the Militia to the North of Albany which I expected to have been able to effect by striking into Jessups Patent from Fort Edward: But before my Letter reached Colo. Van Schaick the Militia in that Quarter, being out of Provisions and finding Sir John retiring, were returning home; which was also the case with those who had assembled & I expected to have found at Fort Edward. Under these Circumstances I found it necessary to alter my Plan, to that of passing Lake George and meeting the Enemy on the Borders of Lake Champlain; which, as the Enemy appeared to be much fatigued by their long March & it was to be presumed would move slow as soon as they were advanced such a Distance as to conceive themselves out of Danger, I conceived might still be practicable. I accordingly reassembled the Militia and with the Levies stationed at Fort Edward & a Detachment of Warner’s Regiment crossed Lake George: but tho’ I had a force, superior to that of the Enemy, advanced as far as Bullwaggers Bay below Crown Point, the Place at which the Enemy embarked, within eight Days after my leaving

this Place I was so unfortunate as to find, judging by the Information of our Scouts & by the appearance of the Bushes & Bark the Enemy had prepared to hut themselves but did not put up & by other Marks as well as the sailing of their Vessels, we were about six Hours too late. I would fain hope however, that the Attempt tho’ unsuccessful may be attended with the good effect of deterring the Enemy from a similar Enterprize as it will at least discover to them the Danger which may attend it. I think it my Duty to inform your Excellency that on my Request I was joined by a Party of 240 of the Militia of the Grants under Colo. Warren & Major Allen whose Behavior on this Occasion in every Respect was very agreable to me. I beg your Excellency will pardon me in troubling you with this long Detail, as I wish it only to be received as an appology for not succeeding in an Attempt which I gave you Reason to believe was practicable & which undoubtedly might have been effected had I found Matters in the Train I had reason to have expected. I have the Honor to be with the greatest Respect & Esteem Dear Sir Your Excellency’s most Obedt Servant

Geo: Clinton

